Citation Nr: 1433834	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1979 to October 1987, and from February 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied entitlement to service connection for hypertension.

This case was previously before the Board in March 2012.  The Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  In February 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) as to the Veteran's claim; the opinion was received in March 2014.  For the reasons stated below, the actions taken by the RO/AMC and Board satisfied the requirement that the Board ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notified the Veteran on April 8, 2014 that it had received a VHA opinion and that he had 60 days from the date of the letter to review the opinion and submit additional evidence or argument.  On June 3, 2014, the Veteran's representative submitted a brief in response to the VHA opinion.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The Board notes that in a February 2014 letter, the Veteran raised claims of entitlement to an increased rating for hearing loss and major depressive disorder, as well as the issue of whether new and material evidence has been received to reopen the claim for service connection for insomnia, to include as secondary to a service-connected disability.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran currently suffers from hypertension.

2.  The medical and lay evidence show that the Veteran experienced elevated blood pressure in service, that there is evidence of post-service continuity of symptomatology of his high blood pressure and hypertension, and that there is a nexus between his current disability and that post-service continuity of symptomatology.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A.   §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for hypertension, the only claim being decided herein.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Law and Regulations

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Analysis

The Veteran contends that he began to experience hypertension within months of his discharge from service and that he has been treated for the disease ever since.  

Service treatment records show that in April 2005 the Veteran had an elevated blood pressure reading of 130/70.

Post-service, a July 2006 private treatment record shows that the Veteran had a blood pressure reading of 130/90.  An October 2006 VA examination report reflects the Veteran's blood pressure readings were 133/93, 143/96, and 131/88.  He was diagnosed with essential hypertension.  A June 2007 VA primary care treatment note reveals that the Veteran was prescribed medication for hypertension, which included 2.5 milligrams of Lisinopril to be taken daily.  The Board notes that he has continued to receive medications for hypertension, such as Lisinopril and Amlodipine, through at least February 2013.  February 2008, January 2009, and April 2010 VA primary care treatment notes document the Veteran's elevated blood pressure readings of 135/90, 140/90, and 130/90, respectively, and diagnoses of hypertension.  The February 2008 VA treatment note reflects that the Veteran was oriented to increase his prescription of Amlodipine to 10 milligrams daily.

In the March 2014 VHA medical expert advisory opinion received pursuant to the Board's request, Dr. Hussam George Saleeby, Board-Certified Internal Medicine Physician, James E. Zandt Medical Center Outpatient Clinic, in State College, Pennsylvania (who reviewed the Veteran's claims file) opined that it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its clinical onset in service, or otherwise, is the result of a disease or injury in the service.  [He] acknowledged reviewing all blood pressure readings in the Veteran's chart and found them to be indicative of hypertension.  Also, he noted that the Veteran has been taking blood pressure medications and his hypertension was not really controlled despite taking the medication.  He indicated that on at least one occasion, April 5, 2010, the Veteran's blood pressure was 130/90 while taking Amlodipine 10 milligrams daily.

Based upon the foregoing, the Board finds that the Veteran is entitled to service connection for hypertension.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for hypertension is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


